Citation Nr: 1750630	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-22 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for bilateral hearing loss from May 31, 2014.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2009 by a Department of Veterans Affairs (VA) Regional Office (RO) which continued a 0 percent (noncompensable) disability rating for bilateral hearing loss disability.

In December 2010, the Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in in the claims file.  In July 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in October 2012, at which time it was remanded for further development, to include obtaining additional VA treatment records and new VA examinations.  The case came before the Board again in August 2016, when a compensable rating prior to May 31, 2014 was denied.  At that time, the Board granted a 40 percent disability rating effective May 31, 2014.  The Board also remanded the issue of entitlement to a rating in excess of 40 percent after May 31, 2014, and the issue of entitlement to TDIU for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU on an extraschedular basis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Since May 31, 2014, the Veteran's bilateral hearing loss disability has been manifested by audiometric results equivalent to no worse than Roman Numeral VIII in the right ear and Roman Numeral VI in the left ear on Table VI.

2. The Veteran's service connected disabilities of bilateral hearing loss disability, rated as 40 percent disabling since May 2014; tinnitus, rated as 10 percent disabling since March 1976; and, bilateral flat foot, rated as 10 percent disabling since March 2013, are productive of a combined disability rating of no higher than 50 percent as of May 2014.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in excess of 40 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2017).

2. The criteria for entitlement to TDIU on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in June 2009.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from VA and from private treatment providers.

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from September 2009, December 2009, May 2010, February 2011, May 2012, January 2013, March 2013, May 2014, June 2017 and July 2017.  The Veteran has asserted that the conditions of the audiometric examinations for hearing loss are inadequate because they do not include background noise, the situation in which he had the difficulty hearing.  However, the conditions for the examinations are according to industry standards and are those by which all other veterans' hearing impairment is assessed.  As such, the Board finds that the examinations of record are adequate and appropriate for disability rating purposes.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85 and the intersection of the scores provides the percentage of disability.  38 C.F.R. § 4.85.  

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id. 

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).



Facts and Analysis

As noted above, in August 2016 the Board found that there was no basis for assigning a compensable disability rating for hearing loss prior to May 31, 2014.  The decision also assigned a 40 percent disability rating as of May 31, 2014 and remanded the question of entitlement to disability rating higher than 40 percent from that date forward.  It is this question which is still before the Board.  

At the May 2014 VA examination, the Veteran's right ear pure tone thresholds were 35, 40, 65, 80, and 80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with pure tone average of 66 decibels.  (See C&P Exam, received 05/31/2014, p. 1.)  In the left ear the thresholds were 35, 35, 65, 70, and 70 decibels at the same frequencies, with pure tone average of 60 decibels.  Speech discrimination scores were 56 percent in the right ear and 60 percent in the left ear.  

At the June 2017 VA examination, the Veteran's right ear pure tone thresholds were 40, 40, 65, 80, and 85 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone average of 68 decibels.  (See C&P Exam, received 07/08/2017, p. 1.)  In the left ear the thresholds were 40, 40, 70, 80, and 80 decibels at the same frequencies, with pure tone average of 68 decibels.  Speech discrimination scores were 68 percent in the right ear and 64 percent in the left ear.

Based on all of the evidence set forth above and the mechanical application of the formulae provided by VA regulations, the Board finds that a disability rating in excess of 40 percent for bilateral hearing loss after May 31, 2014 is not warranted.  The May 2014 VA examination shows a pure tone threshold average of 66 decibels in the right ear, which, when combined with speech discrimination scores of 56 percent, is assigned a Roman Numeral VIII on Table VI.  For the left ear, the pure tone threshold average of 60 decibels, when combined with speech discrimination of 60 percent, is assigned a Roman Numeral VI on Table VI.  The combination of these two on Table VII yields a disability rating of 40 percent.  The June 2017 VA examination results are slightly better in the right ear, yielding Roman Numeral VI on Table VI; the left ear is still assigned a Roman Numeral VI.  Combined on Table VII, the two Roman Numerals VI yield a 30 percent disability rating.  As such, the criteria for a disability rating higher than 40 percent for bilateral hearing loss have not been met since May 31, 2014.

The Board has considered the Veteran's repeated statements that exceptional patterns of hearing loss need to be considered, particularly related to his difficulty hearing in background noise and the reports that certain loud noises cause him to collapse.  The matter regarding collapse has been subjected to a separate VA disability claim and has been adjudicated as such.  The issue of background noise, as noted above, cannot be accounted for in the testing conditions standard in the industry.  While the law provides for different rating schemes for exceptional patterns of hearing loss, those exceptional patterns are set forth in the regulation and are limited to two specific situations: a) when pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are all measured at 55 decibels or more; and, b) when the pure tone threshold at 1000 Hertz is 30 decibels or less and at 2000 Hertz is 70 decibels or more.  Those patterns are not manifested here.

For all of the above reasons, the Board finds that the specific criteria for a disability rating in excess of 40 percent for bilateral hearing loss disability have not been met in this case.  38 C.F.R. § 4.85.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is currently service connected for three physical disabilities that affect his ability to work.  (See Rating Decision Codesheet, received 08/22/2006, p.1.)  His bilateral hearing loss disability is rated as 40 percent disabling as of May 2014; tinnitus is rated as 10 percent disabling as of March 1976, and his bilateral flat feet are rated as 10 percent disabling as of March 2013.  His combined disability rating was 10 percent as of March 1976, 20 percent as of March 2013, and 50 percent as of May 2014.  As such, at no time during the appeals period has he met the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  However, as discussed more thoroughly below, he may qualify for TDIU under 38 C.F.R. § 4.16(b) and the matter should be referred to the Director of Compensation Services for further consideration.

In sum, there is no basis for an award of TDIU on a schedular basis, as the percentage thresholds under 38 C.F.R. § 4.16(a) have not been met.

ORDER

Entitlement to a disability rating in excess of 40 percent bilateral hearing loss disability is denied.

Entitlement to TDIU on a schedular basis is denied.


REMAND

The Veteran seeks an award of TDIU on the grounds that his service-connected disabilities render him unable to maintain substantially gainful employment.  As discussed above, the Veteran does not meet the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a).  

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

In this instance, there are several factors that should be considered with respect to whether the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b), to specifically include his employment history and education levels.  A VA examiner offered an opinion on the Veteran's employability in January 2013.  (See VA Exam, received 03/22/2013, p. 1.)  The examiner noted that the Veteran had excellent word recognition in his right ear and good word recognition in his left ear in a quiet environment.  He had tried hearing aids in the past but did not wear them routinely.  He was able to follow directions and answer all of the questions correctly during the VA examination in a quiet room with face-to-face conversation.  As a result, the examiner felt that the Veteran should be able to secure employment in a quiet setting with face-to-face contact.  His hearing loss and tinnitus alone would not render him unable to perform all types of sedentary and physical employment.

In April 2017 the Veteran provided additional information with respect to his claim for TDIU.  (See VA 27-0820, received 04/04/2017, p. 1.)  The Veteran reported that his prior employment included as a paper boy, in retail, shipping clerk, and odd jobs such as moving and removal services.  

At the June 2017 VA examination of his feet, the Veteran reported that pain in both feet resulted in difficulty walking.  (See C&P Exam, received 06/27/2017, p. 2.)  He had been given orthotics by the podiatrist in 2014 but did not use them because they did not fit properly

In light of the Veteran's physical limitations with respect to prolonged standing or walking, his need for employment in a quiet setting with face-to-face contact, and his work history largely of odd jobs, the Board finds that referral to the Director of Compensation Services for consideration of extraschedular TDIU is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.  The Director should be advised of the Veteran's education (high school diploma) and his work history and experience in skilled or semi-skilled jobs including in retail service and doing odd jobs as a self-employed individual.

2. Once the Director of Compensation Services has rendered a decision, if the benefits sought by the Veteran are not granted in full, issue a Supplemental Statement of the Case (SSOC) and return the appeal to the Board after providing appropriate notice to the Veteran and his representative.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


